                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 KEITH B. COLLINS,

                         Plaintiff,

         v.                                              CAUSE NO. 3:18-CV-919-DRL-MGG

 WEXFORD HEALTH OF PITTSBURGH et
 al.,

                         Defendants.

                                       OPINION AND ORDER

       Keith B. Collins, a prisoner without a lawyer, filed a complaint alleging that he received

inadequate medical care for his mental illness in violation of the Eighth Amendment while housed at

the Indiana State Prison. In his complaint, Mr. Collins sues nine defendants: Wexford Health of

Pittsburgh, Wexford Health of Indiana, Superintendent Ron Neal, Sherri Fritter, Reinaldo Matias, Mr.

Rippetoe, Mrs. Haimer, Mr. Hufford, and Joshua Wallen. He seeks compensatory, punitive, and

nominal damages from each defendant.

       A document filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28

U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss it if the action

is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       In the complaint, Mr. Collins alleges that, from December 22, 2017 through January 19, 2018,

he received inadequate medical care for his mental illness; namely, his severe, chronic depression that

causes him to become suicidal. ECF 1 at 1, 12-13. Specifically, he claims that, on December 22, 2017,

he was informed by a nurse that his prescription for Wellbutrin had run out. Id. at 12. Because he had
no medication, Mr. Collins immediately notified the medical department and the prison’s psychiatrist,

Dr. Rippetoe, and filed an informal grievance with Superintendent Neal. Id. at 14.

        On December 28, 2017—six days after his Wellbutrin ran out—Dr. Rippetoe saw Mr. Collins.

ECF 1 at 15. Dr. Rippetoe confirmed that Mr. Collins suffered from severe depression and ordered a

refill of Wellbutrin. Id. However, the next day, on December 29, 2017, the prison’s medical staff

notified Mr. Collins that the prescription had not been approved. Id. Dr. Rippetoe told Mr. Collins

that a doctor in the central office denied the refill; however, that doctor would refill the prescription

if Mr. Collins would agree to a crush and float order. Id. Mr. Collins agreed to the order, and Dr.

Rippetoe refilled the medication. Id.

        On January 18, 2018, Mr. Collins alleges that he became severely depressed because he was

not receiving Wellbutrin. ECF 1 at 16-17. He claims he informed Sherri Fritter, Wexford’s Health

Services Administrator, that he had not received his medication, but she did nothing about it. Id. at 5-

6. Because he was having suicidal thoughts, he asked Mrs. Haimer, a prison officer, who was in the

guard cage near his cell, if he could meet with his therapist, Ms. Mann. Id. at 17. Mrs. Haimer contacted

the mental health staff and learned that Ms. Mann had been terminated from her employment at the

prison. Id. She relayed this information to Mr. Collins. Id.

        Several minutes later, he approached the guard cage again and asked for help because he was

having suicidal thoughts and was intent on cutting his wrists. Id. At that point, Mr. Collins asked Mrs.

Haimer to contact Reinaldo Matias, another prison therapist, who had recently treated him. Id. Mrs.

Haimer telephoned Mr. Matias and explained that Mr. Collins was having suicidal thoughts. Id. Mr.

Collins alleges that Mrs. Haimer told him that Mr. Matias was not available and said he would “just

ha[ve] to wait.” Id. Mr. Collins states that he approached Mrs. Haimer two more times for assistance

because he was having suicidal thoughts, but Mrs. Haimer became angry, would not make any more

phone calls, and told him to go back to his cell. Id. at 17-18. He then made one last attempt for help



                                                    2
by telling her he was suicidal and was going to “cut” himself. Id. at 18. Mrs. Haimer again told Mr.

Collins to return to his cell. Id.

        After returning to his cell, Mr. Collins learned that Mrs. Haimer had notified Officer Hufford

that he was having suicidal thoughts. ECF 1 at 18. He claims that Officer Hufford responded by

simply “laugh[ing].” Id. Because Mrs. Haimer and Officer Hufford stated they were getting ready to

close the cell doors, Mr. Collins walked to the cell bars in front of the guard cage and told Mrs. Haimer

that he “was really messed up and was going to kill [himself] by cutting [his] wrists with a razor.” Id.

Mrs. Haimer became upset and ordered him to go to his cell. Id. After his cell door was shut, Mr.

Collins cut himself with a razor. Id. He told another inmate that he had cut himself, and the inmate

yelled for medical help. Id. at 18-19. Several minutes later, first responders arrived at his cell, and Mr.

Collins was taken to the hospital for surgery to repair his arm. Id. at 19. After returning to the prison

on January 18, 2018, Mr. Collins was placed on suicide watch and prescribed Wellbutrin. Id. at 19-20.

        Under the Eighth Amendment, inmates are entitled to constitutionally adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must satisfy both an objective

and subjective component by showing: (1) his medical need was objectively serious; and (2) the

defendant acted with deliberate indifference to that medical need. Farmer v. Brennan, 511 U.S. 825, 834

(1994). A medical need is “serious” if it is one that a doctor has diagnosed as mandating treatment, or

one that is so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). On the subjective prong, the plaintiff must

establish that the defendant “acted in an intentional or criminally reckless manner, i.e., the defendant

must have known that the plaintiff was at serious risk of being harmed and decided not to do anything

to prevent that harm from occurring even though he could have easily done so.” Board v. Farnham, 394

F.3d 469, 478 (7th Cir. 2005).




                                                     3
        For a medical professional to be held liable for deliberate indifference to an inmate’s medical

needs, he or she must make a decision that represents “such a substantial departure from accepted

professional judgment, practice, or standards, as to demonstrate that the person responsible actually

did not base the decision on such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008).

However, “[n]egligence on the part of an official does not violate the Constitution, and it is not enough

that he or she should have known of a risk. Instead, deliberate indifference requires evidence that an

official actually knew of a substantial risk of serious harm and consciously disregarded it nonetheless.”

Pierson v. Hartley, 391 F.3d 898, 902 (7th Cir. 2004) (citations omitted). It is not enough to show that a

defendant merely failed to act reasonably. Gibbs v. Franklin, 49 F.3d 1206, 1208 (7th Cir. 1995). Even

incompetence does not state a claim of deliberate indifference. Minix v. Canarecci, 597 F.3d 824, 831-

32 (7th Cir. 2010). Further, a delay in providing treatment can constitute deliberate indifference when

it causes unnecessary pain or suffering. Arnett v. Webster, 658 F.3d 742, 752-53 (7th Cir. 2011); Grieveson

v. Anderson, 538 F.3d 763, 779 (7th Cir. 2008).

        Accepting Mr. Collins’s allegations as true and giving him the benefit of the inferences to

which he is entitled, as the court must at this stage of the proceedings, he has alleged facts from which

it can be inferred that Sherri Fritter, Reinaldo Matias, Dr. Rippetoe, Mrs. Haimer, and Mr. Hufford

were deliberately indifferent to his serious medical needs by intentionally failing to respond promptly

to his serious need of mental health treatment, which led to his attempted suicide on January 18, 2018.

        Mr. Collins has also named Wexford Health of Indiana and what appears to be its parent

company, Wexford Health of Pittsburgh, as defendants. ECF 1 at 3-4, 12-13. As to the Wexford

defendants, he claims they violated his Eighth Amendment rights by failing to provide trained medical

staff to address his mental health issues for the period December 22, 2017 to January 19, 2018. ECF

1 at 3-4. Here, it appears that Mr. Collins is attempting to hold the Wexford defendants liable because

they employ the prison’s medical staff. However, the Wexford defendants are not vicariously liable



                                                    4
for the actions of their employees under 42 U.S.C. § 1983. Chavez v. Illinois State Police, 251 F.3d 612,

651 (7th Cir. 2001); see also Johnson v. Dossey, 515 F.3d 778, 782 (7th Cir. 2008) (“private corporation is

not vicariously liable under § 1983 for its employees’ deprivations of others civil rights”). Because Mr.

Collins’s complaint against the two Wexford defendants appears to be based only on the medical

staff’s decisions related to his care for his mental illness, he cannot proceed against them. Accordingly,

the Wexford defendants must be dismissed.

        As to Superintendent Neal, Mr. Collins has not alleged that he was personally involved in his

medical care. ECF 1 at 4-5, 14-15. Pursuant to 42 U.S.C. § 1983, a lawsuit against an individual requires

“personal involvement in the alleged constitutional deprivation to support a viable claim.” Palmer v.

Marion Cty., 327 F.3d 588, 594 (7th Cir. 2003). Furthermore, there is no general respondeat

superior liability under § 1983, and Superintendent Neal cannot be held liable simply because he

oversees operations at the prison or supervises correctional officers. See Burks v. Raemisch, 555 F.3d

592, 594 (7th Cir. 2009). Accordingly, Superintendent Neal must be dismissed.

        Mr. Collins has also sued Joshua Wallen, the prison’s grievance officer. ECF 1 at 9. He claims

that, after he filed a grievance about not receiving his medication, Mr. Wallen failed to notify prison

staff. Id. Mr. Collins states that, if Mr. Wallen had notified appropriate prison staff, his suicide attempt

would have been prevented. Id. However, Mr. Collins has not alleged that Mr. Wallen caused or

participated in the alleged violations regarding his Wellbutrin refill or mental health medical care. George

v. Smith, 507 F.3d 605, 609 (7th Cir. 2007) (“Only persons who cause or participate in the violations

are responsible.”) Accordingly, Mr. Wallen must be dismissed.

        Mr. Collins also asserts that the defendants in this case violated the prison’s chronic care policy,

which mandates the process for renewing medication for mentally ill inmates. ECF 1 at 12-13. He

explains that, because he was diagnosed with a severe mental illness and prescribed Wellbutrin, prison

staff were required to schedule an appointment with the prison’s psychiatrist before his medication



                                                     5
ran out. Id. The failure to follow policy is not a constitutional violation. Scott v. Edinburg, 346 F.3d 752,

760 (7th Cir. 2003) (“However, 42 U.S.C. § 1983 protects plaintiffs from constitutional violations, not

violations of state laws or, in this case, departmental regulations and police practices.”). Accordingly,

Mr. Collins cannot proceed on this policy claim against the defendants.

        Furthermore, it appears that Mr. Collins has asserted a negligence claim against the defendants.

ECF 1 at 10. He states the defendants intentionally sought to inflict pain on him by collectively

depriving him of his medication and mental health treatment. Id. However, as stated, “[n]egligence on

the part of an official does not violate the Constitution, and it is not enough that he or she should

have known of a risk. Instead, deliberate indifference requires evidence that an official actually knew

of a substantial risk of serious harm and consciously disregarded it nonetheless.” Pierson, 391 F.3d at

902 (citations omitted). Accordingly, Mr. Collins cannot proceed on his negligence claim against the

defendants.

        Last, Mr. Collins has filed multiple motions attempting to expedite this case. ECF 23, 25, 30,

31. Such motions are unnecessary. It appears as though Mr. Collins believes that his filings should

receive immediate attention, superior to all other matters before the court. Certainly, this case is

important, but all cases filed in this court are important. It takes time to accurately review and justly

rule on each filing. Doing that is delayed by unnecessary motions like the four motions Mr. Collins

has filed in this case. Because they are unnecessary, the motions will be denied.

         For these reasons, the court:

        (1) GRANTS Keith B. Collins leave to proceed against Sherri Fritter, Reinaldo Matias, Dr.

Rippetoe, Mrs. Haimer, and Mr. Hufford in their individual capacities for compensatory, punitive, and

nominal damages for intentionally failing to promptly respond to his serious need for mental health

treatment from December 22, 2017 through January 19, 2019, which led to his attempted suicide on

January 18, 2018, in violation of the Eighth Amendment;



                                                     6
       (2) DISMISSES Wexford of Pittsburgh, Wexford of Indiana, and Superintendent Ron Neal;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

Sherri Fritter, Reinaldo Matias, Dr. Rippetoe, Mrs. Haimer, and Mr. Hufford at the Indiana

Department of Correction with a copy of this order and the complaint (ECF 1) as required by 28

U.S.C. § 1915(d);

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sherri Fritter, Reinaldo Matias, Dr.

Rippetoe, Mrs. Haimer, and Mr. Hufford to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which Keith B. Collins, has been granted

leave to proceed in this screening order;

       (6) DENIES AS UNNECESSARY the motion for screening and service (ECF 23);

       (7) DENIES AS UNNECESSARY the motion for screening and service (ECF 25);

       (8) DENIES AS UNNECESSARY the motion to compel (ECF 30); and

       (9) DENIES AS UNNECESSARY the motion to be more informed (ECF 31).

       SO ORDERED.

       December 2, 2019                               s/ Damon R. Leichty
                                                      Judge, United States District Court




                                                 7
